DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 05/23/2022 which has been entered. Claims 1 and 15 have been amended. Claims 10 and 17 have been cancelled. Claims 22-28 have been added. Claims 1-9, 11-16 and 18-28 are still pending in this application, with Claims 1, 8 and 15 being independent.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9, 11-16 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Saksena et al (2008/0096553 A1) in view of Kyle (2013/0128879 A1), and further in view of BARAKAT et al (2020/0028690 A1).
As per Claim 1, Saksena teaches a method comprising: receiving, by a first device and from a second device, a message indicative of a call request, wherein the message comprises a sender identifier associated with a third device, a destination identifier, and header data, wherein the header data is added to the message by the second device (Figure 10 – References 104a, 104b, 326, 1001, 1002, and 1003; Page 9, Paragraph [0084] – Page 10, Paragraph [0085]).
(Note: In paragraph [0084], Saksena describes a user of a communication device sending a call setup message [Reference 1001] to originate a phone call. The call setup message results in a session initiation protocol [SIP] INVITE message [Reference 1002] being delivered to a feature server [Reference 326]. The use of a SIP INVITE message inherently teaches the use of from and to fields [Identity Header: calling and called party address/phone number] as a call cannot be established if an origin and a destination is not provided)
(Note: In paragraph [0084], Saksena also describes how the 3GPP standard requirement that a forwarded to communication device be notified of the intention to have a call forwarded to the device. This is illustrated by the feature server adding a diversion header to the SIP INVITE message which is sent to the device to which the call is being forwarded to)
(Note: The teachings of Saksena make it clear that a calling party initiates a phone call to a targeted called party device. The targeted called party device has call forwarding enabled such that the feature server inserts a diversion headed in the INVITE message to ensure the incoming communication is connected to the device specified in the diversion header) 
Saksena does not teach determining a presence or absence of a diversion header associated with the header data. However, Kyle teaches determining a presence or absence of a diversion header associated with the header data (Figure 5A – Reference 515; Page 4, Paragraphs [0041] and [0043]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena with the method as taught by Kyle to enable individuals who are conducting business for an enterprise to place calls using their personal devices while ensuring that the enterprise whose business the are conducting is covering the cost for these calls.
The combination of Saksena and Kyle does not teach determining, based on a presence or absence of a diversion header associated with the header data, an attestation value indicative of trustworthiness of usage of the sender identifier in the message; generating, based on the attestation value, a signature; and sending, based on the destination identifier, a signed message comprising the signature and at least a portion of the message.
However, Barakat teaches determining, based on a presence or absence of a diversion header associated with the header data, an attestation value indicative of trustworthiness of usage of the sender identifier in the message (Figure 4 – References 420, 430 and 450; Page 11, Paragraphs [0089], [0090] and [0096]); generating, based on the attestation value, a signature (Figure 4 – Reference 460; Page 11, Paragraph [0093], [0096] and [0097]); and sending, based on the destination identifier, a signed message comprising the signature and at least a portion of the message (Figure 4 – Reference 470; Page 11, Paragraph [0094]).
(Note: In paragraph [0043], Kyle describes determining a presence or absence of a diversion header associated with the header data. In paragraph [0032], Barakat describes the call security platform adding call verification information to the SIP INVITE message [e.g. verstat]. In paragraph [0034], Barakat describes assigning levels or trustworthiness [i.e. “A” – full attestation, “B” – partial attestation, or “C” – no attestation])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value.
As per Claims 2, 3, 9 and 16, the combination of Saksena, Kyle and Barakat teaches wherein the message comprises a session initiation protocol invite message; and wherein the header data comprises one or more of a diversion header or an identity header as described in Claim 1 above. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value.
As per Claims 4, 11 and 18, the combination of Saksena, Kyle and Barakat teaches wherein the first device is managed by a first service provider, and wherein receiving the message comprises receiving the message from a second network not managed by the first service provider (Barakat: Figure 1C; Page 4, Paragraph [0033]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claims 5, 12 and 19, the combination of Saksena, Kyle and Barakat teaches wherein receiving the message comprises receiving the message from a private branch exchange (Kyle: Page 2, Paragraph [0018]; Page 3, Paragraph [0031]; Page 4, Paragraph [0043]). (Note: In paragraph [0018], Kyle indicates that the network device may be a private branch exchange [PBX]. In paragraph [0031], Kyle indicates network device [i.e. PBX] may substitute telephone numbers in Diversion field based on called number. In paragraph [0043], Kyle describes network device [PBX] determine whether the SIP INVITE includes a diversion header)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claims 6, 13 and 20, the combination of Saksena, Kyle and Barakat teaches wherein the attestation value is one of a plurality of attestation values indicating different levels of trustworthiness as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claims 7 and 14, the combination of Saksena, Kyle and Barakat teaches wherein generating the signature comprises applying a cryptographic process to at least the attestation value (Barakat: Abstract; Page 2, Paragraphs [0019] and [0020]; Page 8, Paragraph [0056]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claim 8, the combination of Saksena, Kyle and Barakat teaches a method as described in Claim 1. Barakat also teaches determining a presence or an absence of header data associated with the message (Page 4, Paragraphs [0033] and [0034]). (Note: In paragraph [0043], Kyle describes a network device determining whether the INVITE message includes a diversion header)
(Note: In paragraph [0034], Barakat describes verification of call information by the call security platform. The Examiner is considering call information as including information included in the SIP INVITE header [e.g. from field, to field, diversion header]. The verification process described by Barkat is being considered as the execution of a series of rules that results in assigning levels or trustworthiness [i.e. “A” – full attestation, “B” – partial attestation, or “C” – no attestation])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claim 15, the combination of Saksena, Kyle and Barakat teaches a method as described in Claims 1 and 8 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claim 21, the combination of Saksena, Kyle and Barakat teaches wherein the second device comprises a computing device in a network receiving the message from the third device, and wherein the third device is an originator of the message as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claim 22, the combination of Saksena, Kyle and Barakat teaches wherein the first device and the second device are in communication via a first network and the second device and the third device are in communication via a second network, and wherein the third device is an originator of the message. (Note: As shown in Figure 1 of Barakat, the originating network, transit network and terminating network may be separate networks)
(Note: As shown in Figure 2 of Saksena a calling device may connect via an access node to a core network or macro wireless network [i.e. originating network/transit network]. The core network is connected to an SS7 network, PSTN network or other mobile networks. Additionally, the access node may be connected to a data network as well. The combined teachings of the prior art support the connection of telecommunication devices to various communication network in accordance with user preferences) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claim 23, the combination of Saksena, Kyle and Barakat teaches wherein determining the presence or the absence of each of the identity header and the diversion header associated with the message comprises determining that the identity header is absent and the diversion header is present, and wherein determining the attestation value based on the rule associating the presence or absence of each of the identity header and the diversion header with the attestation value comprises determining that the attestation value is a partial attestation. 
(Note: In paragraph [0036], Barakat describes the call security platform performing verification activity to determine if the call is illegitimate and determines the SIP INVITE does not include an identity header [i.e. absence of an identity header]. In paragraph [0043], Kyle inspects a SIP INVITE message to determine if a diversion header is present; and in paragraph [0044], Kyle determines that the diversion header is present)
(Note: The combination of prior art provides evidence of a lack of identity header with the presence of a diversion header. The call security platform can verify the diversion header and is unable to verify the identity header. As such the only result the call security platform may return is partial attestation)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claim 24, the combination of Saksena, Kyle and Barakat teaches wherein determining the presence or the absence of each of the identity header and the diversion header associated with the message comprises determining that the identity header is present and the diversion header is present, and wherein determining the attestation value based on the rule associating the presence or absence of each of the identity header and the diversion header with the attestation value comprises determining that the attestation value is a full attestation. 
(Note: In paragraphs [0028] and [0031], Barakat describes the call security platform performing verification activity to determine if the call is illegitimate and determines the SIP INVITE does includes an identity header [i.e. presence of an identity header]. In paragraph [0043], Kyle inspects a SIP INVITE message to determine if a diversion header is present; and in paragraph [0044], Kyle determines that the diversion header is present. The combination of prior art provides evidence of the presence of an identity header with the presence of a diversion header. The call security platform can verify both the diversion and identity headers. As such the call security platform may return a full attestation value)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claim 25, the combination of Saksena, Kyle and Barakat teaches determining a presence of a P-Asserted-Identity (PAID) header associated with the message (Barakat: Page 6, Paragraph [0047]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claim 26, the combination of Saksena, Kyle and Barakat teaches wherein determining the presence or the absence of each of the identity header and the diversion header associated with the message comprises determining that the identity header is absent and the diversion header is absent, and wherein determining the attestation value based on the rule associating the presence or absence of each of the identity header and the diversion header with the attestation value comprises determining that the attestation value is a full attestation. 
(Note: In paragraph [0036], Barakat describes the call security platform performing verification activity to determine if the call is illegitimate and determines the SIP INVITE does not include an identity header [i.e. absence of an identity header]. In paragraph [0043], Kyle inspects a SIP INVITE message to determine if a diversion header is present; and in paragraph [0046], Kyle determines that the diversion header is absent)
(Note: The combination of prior art provides evidence of a lack of identity header and the lack of a diversion header. The call security platform cannot verify either of the diversion header or the identity header. As such the call security platform returns is a full attestation as both conditions are true. This scenario is expressed by Barakat treats as C – No Attestation as the identity/origin of the call cannot be determined)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claim 27, the combination of Saksena, Kyle and Barakat teaches wherein determining the presence or the absence of each of the identity header and the diversion header associated with the message comprises determining that the identity header is present and the diversion header is absent, and wherein determining the attestation value based on the rule associating the presence or absence of each of the identity header and the diversion header with the attestation value comprises determining that the attestation value is a partial attestation.
(Note: In paragraphs [0028] and [0031], Barakat describes the call security platform performing verification activity to determine if the call is illegitimate and determines the SIP INVITE does includes an identity header [i.e. presence of an identity header]. In paragraph [0043], Kyle inspects a SIP INVITE message to determine if a diversion header is present; and in paragraph [0046], Kyle determines that the diversion header is absent. The combination of prior art provides evidence of the presence of an identity header with the absence of a diversion header. The call security platform cannot verify both the diversion and identity headers. As such the call security platform may return a partial attestation value)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
As per Claim 28, the combination of Saksena, Kyle and Barakat teaches causing, at a device associated with the destination identifier, output of a notification indicating that the sender identifier is unverified or that the message is untrusted (Page 4, Paragraph [0037]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Saksena and Kyle with the method taught by Barakat to provide a countermeasure to identify calls and/or messages that appear to come from a fraudulent entity that may use stolen or spoofed authentication credentials to deceive targeted parties in an attempt to extract something of value. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tirunagari et al (2013/0251123 A1), ANAND (2022/0182490 A1), Bakker et al (2010/0262704 A1), Guccione et al (2011/0265153 A1), Klug (2004/0177048 A1), Filart et al (2020/0053136 A1), Filart (2020/0053568 A1), Haltom et al (9,667,775 B1), LaCroix et al (2014/0341210 A1), MURUGESH et al (2019/0081991 A1) and Buch et al (2003/0214165 A1). Each of these references describes systems and methods of authentication for communicating parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652